785 F.2d 307
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CLEVELAND ENGLAND, Plaintiff-Appellant,v.MICHAEL KOFFLIN AND CAROL CHANEY, Defendants-Appellees.
83-1502
United States Court of Appeals, Sixth Circuit.
1/10/86

ORDER
BEFORE:  MERRITT, JONES and WELLFORD, Circuit Judges.


1
This matter is before the Court upon consideration of appellees' motion to dismiss and appellant's motion for appointment of counsel.


2
It appears from the record that appellant has appealed from the June 13, 1983, order that denied his motions for default judgment and for appointment of counsel.  An order denying entry of a default judgment is not a final decision pursuant to 28 U.S.C. Sec. 1291 from which an appeal can be taken.  McNutt v. Cardox Corporation, 329 F.2d 107 (6th Cir. 1964).  An order denying appointment of counsel is not a final decision.  Henry v. Detroit Manpower, 763 F.2d 757 (6th Cir.)  (en banc), cert. denied, ---- U.S. ---- (December 16, 1985).  Therefore, the Court is without jurisdiction to entertain the appeal.


3
It is ORDERED that the motion for counsel be denied.  It is further ORDERED that the motion to dismiss be and hereby is granted and the appeal dismissed.